As filed with the Securities and Exchange Commission on May 30, 2013 Investment Company Act File Number 811-4922 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY California Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments CALIFORNIA DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS March 31, 2013 (UNAUDITED) Ratings(a) Maturity Interest Value Standard FaceAmount Date Rate (Note1) Moody’s & Poor’s TAX EXEMPT GENERAL OBLIGATION NOTES AND BONDS (14.39%) (b) Boyceville Community School District, WI TRAN 10/29/13 0.48% Hendrick Hudson CSD Westchester County, NY BAN for2012 09/20/13 Hendrick Hudson CSD Westchester County, NY TAN for2012-2013 Taxes 06/21/13 Maple Dale-Indian Hill School District,WI TRAN 08/30/13 Northland Pines School District, WI TRAN 10/10/13 Rice Lake Area School District, WI TRAN 10/03/13 Richfield Joint School District No.1, WI TRAN 10/30/13 School District of Cambridge Dane and Jefferson Counties, WI TRAN 09/23/13 School District of Fall Creek, WI TRAN 10/25/13 School District of Maple, WI TRAN 11/01/13 School District of Prescott, WI TRAN 09/23/13 School District of Wisconsin Dells, WI TRAN 10/30/13 Sidney CSD Delaware, Chenango, and Otsego Counties, NY GO BAN, 2012 08/02/13 Sun Prairie Area School District Dane and Columbia Counties, WI TRAN 11/01/13 Unified School District of Antigo, WI TRAN 10/29/13 West Seneca CSD Erie County, NY BAN 2012 11/27/13 Whitehall School District, WI TRAN 10/29/13 Total Tax Exempt General Obligation Notes and Bonds TAX EXEMPT VARIABLE RATE DEMAND INSTRUMENTS (85.56%) (c) ABAG Finance Authority for NonProfit Corporations RB (Jewish Home of San Francisco Project) - Series 2005 LOC Wells Fargo Bank, N.A. 11/15/35 0.08% VMIG-1 ABAG Finance Authority for Nonprofit Corporations RB (On Look Senior Health Services) – Series 2008 LOC Wells Fargo Bank, N.A. 08/01/38 VMIG-1 ABAG Finance Authority for Nonprofit Corporations RB (Sharp Healthcare) – Series 2009D LOC Citibank, N.A. 08/01/35 VMIG-1 Bay Area Toll Authority San Francisco, CA (Bay Area Toll Bridge) RB - 2008 Series A-1 LOC JPMorgan Chase Bank, N.A. 04/01/45 VMIG-1 A-1 Bay Area Toll Authority San Francisco, CA (Bay Area Toll Bridge) RB - 2008 Series E-1 LOC Bank of Tokyo Mitsubishi, UFJ 04/01/45 VMIG-1 A-1 BB&T Municipal Trust Floater Certificates Series 2011 LOC Branch Banking & Trust Company 09/01/22 VMIG-1 California HFFA RB (Adventist Hospital/West Sutter Health Revolving–Loan Pool) – Series 1991A LOC U.S. Bank, N.A. 08/01/21 VMIG-1 A-1+ California HFFA RB (Catholic Healthcare West Loan Program)- 2011 Series C LOC BMO Harris Bank 03/01/47 VMIG-1 A-1+ California HFFA RB (Scripps Health) - 2010 Series B LOC JPMorgan Chase Bank, N.A. 10/01/40 VMIG-1 A-1+ California Infrastructure and Economic Development Bank RRB (Pacific Gas and Electric Company) - 2009 Series A LOC Mizuho Corporate Bank Ltd 11/01/26 VMIG-1 A-1+ California Infrastructure and Economic Development Bank RRB (Pacific Gas and Electric Company) - 2009 Series B LOC Mizuho Corporate Bank Ltd 11/01/26 VMIG-1 California Municipal Finance Authority RB (La Sierra University) - Series 2008A LOC Wells Fargo Bank, N.A. 08/01/28 A-1+ California Pollution Control Financing Authority Pollution Control RRB (Pacific Gas and Electric Company) Series 1996E LOC JPMorgan Chase Bank, N.A. 11/01/26 P-1 A-1+ California Pollution Control Financing Authority Pollution Control RRB (Pacific Gas and Electric Company) Series 1996F LOC JPMorgan Chase Bank, N.A. 11/01/26 A-1+ California Statewide Communities Development Authority RB (Chadwick School) - Series 2002 LOC JPMorgan Chase Bank, N.A. 10/01/29 VMIG-1 California Statewide Communities Development Authority RB (The Master's College) - Series 2007 LOC U.S. Bank, N.A. 02/01/37 VMIG-1 City of Irvine, CA Assessment District No. 89-10 Improvement Bonds (Orange County, California) LOC State Street Bank & Trust Company/California State Teachers Retirement System 09/02/15 VMIG-1 City of New York GO Bonds, Fiscal 2012 Series D Subseries D-3 LOC BNY Mellon. N.A. 10/01/39 VMIG-1 A-1+ City of Ontario, CA Multifamily Housing RRB (Park Centre Apartments) - Series 2005 12/01/35 VMIG-1 City of Upland, CA Apartment Development RRB (Mountain Springs) – Series 1998A Collateralized by Federal National Mortgage Association 11/15/28 A-1+ Housing Authority of the County of Sacramento Multifamily Housing RRB (Ashford Park Apartments) 1996 Issue D Collateralized by Federal National Mortgage Association 07/15/29 A-1+ Irvine Ranch Water District Consolidated Improvement District Series GO 2009B LOC Bank of America, N.A. 10/01/41 VMIG-1 A-1 Irvine Ranch Water District Series 1991 District No. 105, 250 and 290 LOC Bank of New York Mellon, N.A. 08/01/16 VMIG-1 A-1+ Kern Water Bank Authority RB Series 2003A LOC Wells Fargo Bank, N.A. 07/01/28 VMIG-1 A-1+ Redevelopment Agency of the City of Pittsburg Los Medanos Community Development Project Subordinate Tax Allocation Bonds – Series 2004A LOC State Street Bank & Trust Company/California State Teachers Retirement System 09/01/35 P-1 A-1+ Riverside County, CA 1985 COPs (ACES) Type One Series A LOC State Street Bank & Trust Company 12/01/15 VMIG-1 A-1+ San Francisco, CA Redevelopment Agency of City & County (Fillmore Center) – Series A-1 Guaranteed by Federal Home Loan Mortgage Corporation 12/01/17 A-1+ Santa Clara County, CA El Camino California Hospital District Hospital Facility Authority Revenue (1985 Valley Medical Central Project) – Series A LOC State Street Bank & Trust Company 08/01/15 VMIG-1 Santa Clara County, CA MHRB (Grove Garden Apartments) – Series 1997A Collateralized by Federal National Mortgage Association 02/15/27 A1+ Southern California Public Power Authority RRB (Magnolia Power Project A) - 2009-1 LOC U.S. Bank, N.A. 07/01/36 VMIG-1 A-1+ State of California GO Bonds, Series 2003A-2 LOC BMO Harris Bank 05/01/33 VMIG-1 A-1 State of California GO Bonds, Series 2004B-1 LOC Citibank, N.A. 05/01/34 VMIG-1 A-1 State of California GO Series 2004B-2 LOC Citibank, N.A. 05/01/34 VMIG-1 A-1+ State of California GO (Kindergarten University public education Facilities) Series 2004 - A3 LOC State Street Bank & Trust Company/California State Teachers Retirement System 05/01/34 VMIG-1 A-1+ Total Tax Exempt Variable Rate Demand Instruments TAX EXEMPT VARIABLE RATE DEMAND INSTRUMENTS – PRIVATE PLACEMENT (c) (0.22%) Redevelopment Agency of the City of Morgan Hill (Kent Trust Project) – Series 1984B LOC Wells Fargo Bank, N.A. 12/01/14 1.62% P-1 A-1+ Total Variable Rate Demand Instruments - Private Placements Total Investments (100.17%) (cost $231,589,545†) Liabilities in excess of cash and other assets (-0.17%) Net Assets (100.00%) Class A, 166,132,755 shares outstanding Class B, 8,931,456 shares outstanding Advantage Shares, 69,275,434 shares outstanding †Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. FOOTNOTES: (a) Unless the securities are assigned their own ratings, the ratings are those of the bank whose letter of credit guarantees the issue or the insurance company who insures the issue.All letters of credit and insurance are irrevocable and direct pay covering both principal and interest. Ratings are unaudited. In addition, certain issuers may have either a line of credit, a liquidity facility, a standby purchase agreement or some other financing mechanism to ensure the remarketing of the securities.This is not a guarantee and does not serve to insure or collateralize the issue. (b) Securities that are not rated which Fund's adviser has determined to be of comparable quality to those rated securities in which the Fund invests. (c) Securities payable on demand at par including accrued interest (usually with seven days’ notice) and, if indicated, unconditionally secured as to principal and interest by a bank letter of credit. The interest rates are adjustable and are based on bank prime rates or other interest rate adjustment indices. The rate shown is the rate in effect at the date of this statement. ACES Adjustable Convertible Extendable Securities BAN Bond Anticipation Note COP Certificates of Participation CSD Certral School District GO General Obligation HFFA Health Facilities Financing Authority LOC Letter of Credit MHRB Multi-family Housing Revenue Bond RB Revenue Bond RRB Refunding Revenue Bond TRAN Tax and Revenue Anticipation Note (Promissory) Note 1 - Valuation of Securities Investments are valued at amortized cost, which approximates market value.Under this valuation method, a portfolio instrument is valued at cost and any discount or premium is amortized on a constant basis to the maturity of the instrument. The maturity of variable rate demand instruments is deemed to be the longer of the period required before the Fund is entitled to receive payment of the principal amount or the period remaining until the next interest rate adjustment. Under the provisions of GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions.GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted quotes prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable.Based on the valuation inputs, the securities or other investments are tiered into one of three levels.Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 –prices are determined using quoted prices in an active market for identical assets. Level 2 – prices are determined using other significant observable inputs.Observable inputs are inputs that the other market participants may use in pricing a security.These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3 – prices are determined using significant unobservable inputs.In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used.Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The following is a summary of the tiered valuation input levels, as of the end of the reporting period, March 31, 2013.The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities.Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but as the value is not obtained from a quoted price in an active market, such securities are reflected as a Level 2. Debt securities issued by states of the United States and political subdivisions of the states Quoted prices in active markets for identical assets (Level 1) - Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) - Total For the period ended March 31, 2013, there were no Level 1 and Level 3 investments. Item 2:Controls and Procedures a. The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the design and operation of the registrant's disclosure controls and procedures within 90 days of this filing and have concluded that the registrant’s disclosure controls and procedures were effective in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported on a timely basis. b. There were no changes in the registrant's internal controls over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to affect, the registrant’s internal controls over financial reporting. Item 3:Exhibits Certifications of Principal Executive Officer and Principal Financial Officer, under Rule 30a-2(a) of the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) California Daily Tax Free Income Fund, Inc. By (Signature and Title)* /s/Christine Manna Christine Manna, Secretary Date: May 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title* /s/Michael P. Lydon Michael P. Lydon, President Date: May 29, 2013 By (Signature and Title)* /s/Esther Cheung Esther Cheung, Treasurer and Assistant Secretary Date: May 29, 2013 * Print the name and title of each signing officer under his or her signature.
